      Case 4:18-cv-04392 Document 51 Filed on 11/27/19 in TXSD Page 1 of 9



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

GULF HAULAGE HEAVY LIFT CO.,                   §
                                               §
        Petitioner,                            §
                                               §
v.                                             § Civil Action No. 4:18-cv-04392
                                               §
SWANBERG INTERNATIONAL, LTD.,                  §
                                               §
        Respondent.                            §

                PETITIONER GULF HAULAGE HEAVY LIFT CO.’S
            REPLY IN SUPPORT OF ITS MOTION FOR ATTORNEY’S FEES

        Petitioner Gulf Haulage Heavy Lift Co. (“GHHL”) respectfully replies to the Response of

Swanberg International, Ltd. (“Swanberg”) (ECF 50) to GHHL’s motion for attorney’s fees

(ECF 48).

                             I.   ARGUMENT AND AUTHORITIES

        A.     Swanberg has failed to rebut what GHHL’s Motion showed: Swanberg’s
        opposition to confirmation of the Award was without justification and in bad faith.
        GHHL is accordingly entitled to an award of its attorney’s fees.

        A party who successfully obtains confirmation of an arbitral award, as GHHL has done,

is entitled to recover its attorney’s fees where the other party opposed confirmation either

without justification or in bad faith. See Motion at 2-3. Swanberg does not and cannot dispute

this settled point of law.

        Instead, Swanberg argues that extraordinary circumstances are lacking that would justify

an award of attorney’s fees. See Response at 4 ¶ 16, at 5 ¶ 18. But Swanberg’s argument

ignores the case law it rests upon, which holds that extraordinary circumstances are present

where, as here, the award debtor refused to interact with the award creditor in making payment

on the arbitral award. Swanberg’s repeated failures to interact with GHHL in making payment
      Case 4:18-cv-04392 Document 51 Filed on 11/27/19 in TXSD Page 2 of 9



on the Award needlessly forced GHHL to file this confirmation action and incur attorney’s fees

in the process. This is partly why an award of attorney’s fees is justified in this case.

       Swanberg also argues that its opposition was not “frivolous or brought in bad faith.” Id.

at 5 ¶ 18. But Swanberg fails to specify anything in the record that might rebut GHHL’s detailed

and specific showing of Swanberg’s obstructionist campaign of meritless arguments and bad

faith conduct.    The record amply supports awarding attorney’s fees based on Swanberg’s

unjustified and bad faith opposition to confirmation of the Award.

       In the end, none of Swanberg’s arguments against an award of attorney’s fees is availing.

With GHHL having already shown that Swanberg’s opposition was both without justification

and in bad faith, an award of attorney’s fees is the only just remedy.

                 1.     Swanberg’s refusal to interact at all with GHHL in making payment
                 on the Award is a circumstance that justifies an award of attorney’s fees.

       Swanberg argues that attorney’s fees in a New York Convention confirmation action

“should not be awarded except in the most extraordinary of circumstances.” Response at 4 ¶ 16.

But Swanberg ignores the case law underlying this proposition, which holds that attorney’s fees

are justified when the award debtor has simply refused to interact with the award creditor in

making payment. That is exactly what happened here: Swanberg repeatedly refused to engage

with GHHL in making payment on the Award, thereby forcing GHHL to file the present

confirmation action. Under settled case law, GHHL is entitled to recover its attorney’s fees.

       In its Response, Swanberg cites a passage from a case where the court observed that

attorney’s fees could be awarded in “extraordinary” circumstances. See Response at 4 ¶ 16,

citing Matter of Arbitration Between Trans Chem. Ltd. and China Nat’l Mach. Imp. & Exp.

Corp., 978 F. Supp. 266, 311-12 (S.D. Tex. 1997).            Relying on this passage from Trans

Chemical, Swanberg contends that these circumstances “are not present here” to justify an award



                                                -2-
      Case 4:18-cv-04392 Document 51 Filed on 11/27/19 in TXSD Page 3 of 9



of attorney’s fees. Id. at 5, ¶ 18.

        Swanberg ignores, however, what “extraordinary” circumstances actually means. The

Trans Chemical decision cited by Swanberg rests on an opinion authored by then-District Judge

Sonia Sotomayor (now Supreme Court Justice Sotomayor) in Skandia America Reinsurance

Corp. v. Seguras Law Republica. Her opinion explains what “extraordinary” circumstances

include:

        The [New York] convention itself prohibits signatory [countries] from imposing
        costs to the arbitration process that would dissuade its use. Although this law
        doesn’t necessarily fall within that prohibition, I think that in the exercise of
        discretion, that a confirming court should rule against the award of attorney’s fees
        rather than for it except in the most extraordinary circumstance, where a party
        has refused to interact at all in making payment.

No. 96-CIV-2289, 1996 WL 622559, at *8 (S.D.N.Y. Sept. 20, 1996) (emphasis added). The

Skandia opinion thus confirms that an award debtor’s refusal to interact with the award creditor

in making payment is an extraordinary circumstance that will justify granting attorney’s fees.

        Judge Sotomayor’s Skandia opinion is in good company. Later courts have confirmed

that an award debtor cannot simply ignore the award creditor’s requests for payment. When that

happens, the award creditor is entitled to the attorney’s fees it incurred to obtain confirmation of

the award.    See Ministry of Def. & Support for Armed Forces of Islamic Republic of Iran v.

Cubic Def. Sys., Inc., No. 98-CV-1165-B DHB, 2013 WL 55828, at *1 & *6 (S.D. Cal. Jan. 3,

2013) (“The record shows that [the award creditor] tried to settle the dispute informally . . . after

the ICC issued its final award but the [award debtor] remained silent. [The award debtor’s]

conduct amounts to an ‘unjustified refusal to abide by an arbitrator’s award’ and ‘frivolous

dilatory tactics.’”); Concesionaria Dominicana de Autopistas y Carreteras, S.A. v. Dominican

State, 926 F. Supp. 2d 1, 3 (D.D.C. 2013) (“[The award creditor] made several attempts to secure

assurances from the [the award debtor] that it would honor the award, and although the [award



                                                -3-
      Case 4:18-cv-04392 Document 51 Filed on 11/27/19 in TXSD Page 4 of 9



debtor] acknowledged receipt of those requests, it failed to substantively respond whatsoever. . . .

Accordingly, [the award creditor] is entitled to an award of reasonable attorneys’ fees and

costs.”).

        In this case, the record reflects that Swanberg’s repeatedly failed to interact with GHHL

in making payment on the Award:

                 Before commencing this Action, GHHL contacted Swanberg repeatedly to
        request its voluntary compliance with the Award. See ECF 18-1 (Decl. of Fahad
        Al Anazi), ¶¶ 25-26. Swanberg simply ignored these invitations. Id. Later, after
        GHHL had retained undersigned counsel but still before this Action was
        commenced, Swanberg attempted to excuse its nonpayment by asserting that
        Swanberg’s “Saudi counsel have initiated legal proceedings in Saudi to address
        open aspects or issues” regarding the Award. See ECF 11-3 (Email from L.
        Glenn to D. Nichols and M. Baker, dated 10/9/2018). This was untrue.
        Swanberg’s appeal had been resolved months before, and there was at that time
        no other court proceeding pending in Saudi Arabia. See ECF 18-1 (Decl. of
        Fahad Al Anazi), ¶ 29, ¶ 31. Of course, Swanberg’s untrue excuse provided no
        justification for refusing to abide by the Award.

Motion at 3-4. Swanberg’s repeated refusals to engage in good faith with GHHL in making

payment on the Award are, to borrow Justice Sotomayor’s choice of words, an “extraordinary

circumstance” that fully justifies awarding GHHL’s attorney’s fees. See Skandia, 1996 WL

622559, at *8; see also Cubic No, 2013 WL 55828, at *1 & *6 (awarding attorney’s fees in

analogous circumstances); Concesionaria Dominicana, 926 F. Supp. 2d at 3 (same). GHHL is

accordingly entitled to recover its attorney’s fees under not only the line of authorities cited in

GHHL’s Motion, but also the line of authorities that Swanberg has itself cited and relied upon.

               2.      Swanberg has failed to specify any argument contained in its
               opposition briefing that might have been justified—because no argument was
               justified.

        GHHL showed in its Motion that Swanberg’s opposition to confirmation was “without

justification,” which is a circumstance that justifies awarding attorney’s fees in this case. In

response, Swanberg does not point to any part of its opposition briefing that might have had



                                               -4-
        Case 4:18-cv-04392 Document 51 Filed on 11/27/19 in TXSD Page 5 of 9



merit. Instead, Swanberg summarily contends it was the victim of an “incredibly biased and

unfair process leading to issuance of the Award”—despite the fact Swanberg itself initiated the

arbitration on agreed terms. Response at 4, ¶ 18.

         Which part of the consensual arbitral process was “incredibly biased” or “unfair” to

Swanberg, exactly? Swanberg does not explain. Instead, Swanberg simply “incorporates by

reference its Motion to Vacate and First Amended response in Opposition.” Id. This, of course,

is no explanation at all.

         Swanberg’s hazy gestures to its prior briefing do not overcome GHHL’s specific showing

that Swanberg’s opposition lacked justification. As shown in GHHL’s Motion for attorney’s

fees:

    •    Swanberg filed a motion requesting that this Court to vacate the Award, even though it

         later admitted in open court that this court lacked jurisdiction to do so;

    •    Swanberg’s principal argument for refusing confirmation—that the arbitrator was

         allegedly partial to GHHL—had no foundation in the New York Convention providing

         the governing standards; and

    •    Swanberg’s argument that the arbitral procedure did not accord with the parties’

         agreement was refuted by the plain language of the parties arbitration agreement.

See Motion at 4-5. Swanberg’s arguments against confirmation, however characterized, lacked

legal and factual justification. GHHL is accordingly entitled to recover it’s attorney’s fees. See

Int’l Ass’n of Machinists & Aerospace Workers, Dist. 776 v. Texas Steel Co., 639 F.2d 279, 284

(5th Cir. 1981) (reversing district court’s decision not to award attorney’s fees when the

challenger’s “grounds for attacking an arbitration award, no matter how characterized, [were]

without merit”).




                                                  -5-
       Case 4:18-cv-04392 Document 51 Filed on 11/27/19 in TXSD Page 6 of 9



               3.    Swanberg has failed to provide any explanation for its bad faith
               conduct.

        Independently of the unjustified nature of Swanberg’s legal arguments against

confirmation, GHHL is entitled to recover its attorney’s fees because Swanberg’s opposition was

in bad faith. Swanberg denies that its opposition was in bad faith, arguing that “taking a position

that is not accepted by the Court is not equivalent to engaging in bad faith conduct.” See

Response at 4-5 ¶ 18. But that argument is a straw man because it fails to refute the specific

instances of bad faith shown in GHHL’s Motion for attorney’s fees:

   •    Swanberg expressly acknowledged the legitimacy of the arbitral process while it was

        ongoing, but then later repudiated its legitimacy once the Award was issued and

        Swanberg decided not to accept it.

   •    Before GHHL hired undersigned counsel to represent its interests, Swanberg repeatedly

        ignored GHHL’s reasonable requests for payment on the Award. It later gave a factually

        bogus reason to undersigned counsel for why it was refusing to make payment.

   •    Upon being served with the Petition in this action, Swanberg suddenly launched a legal

        action in Saudi Arabia that it repeatedly misrepresented to this Court as an “appeal” of

        the Award, which it was not.

   •    Only upon direct questioning by this Court, Swanberg admitted that its main argument in

        opposition to confirmation was simply a rehashed argument that it had already tried and

        lost in the Saudi courts.

   •    Swanberg does not dispute that the Award is “Solomonic” and “even-handed.” Yet even

        now it has failed to satisfy any part of its payment obligation under the Award.

See Motion at 6-7. Swanberg does not even attempt to explain away these specific evidence of

bad faith conduct, because it cannot. In light of Swanberg’s bad faith attempts to evade its


                                               -6-
     Case 4:18-cv-04392 Document 51 Filed on 11/27/19 in TXSD Page 7 of 9



obligations under the Award, GHHL is entitled to an award of its attorney’s fees.

       B.     Swanberg does not dispute the reasonableness of approximately 80% of
       GHHL’s requested attorney’s fees. The remaining 20% of GHHL’s attorney’s fees
       are also reasonable and should likewise be awarded.

       In the Motion, GHHL provided a detailed accounting of its claimed attorney’s fees in this

matter, which total $216,647.00. Regarding the reasonableness of this requested fee, Swanberg

argues that this amount is “excessive” to the extent it includes “any fees relating to the post-

Order judgment proceedings,” that is, the proceedings following this Court’s August 26, 2019

Order confirming the Award. See Response at 5 ¶ 19. Conversely, Swanberg does not challenge

the reasonableness of GHHL’s claimed attorney’s fees through that date, which equal

approximately 80% of the total amount claimed. 1 The reasonableness of the claimed attorney’s

fees claimed through the date of the Order—$172,127 in total—is thus undisputed and should

accordingly be awarded.

       In addition, the attorney’s fees claimed following entry of this Court’s August 26, 2019

Order are also reasonable and should likewise be awarded notwithstanding Swanberg’s

opposition. Indeed, Swanberg does not contend that any particular time entry after the August

26, 2019 Order was unreasonable in any way—because it cannot. As reflected in the evidence

submitted with the Motion (see Exhibit 2 to Affidavit of Denton Nichols, ECF 48-1),

undersigned counsel was engaged during the post-August 26, 2019 period in preparing for and

representing GHHL at a hearing on the final judgment, preparing and filing proposed versions of

the final judgment for this Court to consider (the last of which was ultimately entered by the


1
  The amount of fees claimed by GHHL for the period between August 27, 2019 (the day after
the Court issued its Order confirming the Award) and the present is $44,520. This amount is
found by summing the fees reflected in the “Amount Claimed” column between August 27, 2019
and October 18, 2019 (totaling $35,196.00) (see Exhibit 2 to Affidavit of Denton Nichols,
ECF 48-1), plus the $9,324 in additional estimated hours as set forth in paragraph 14 of the
Affidavit of Denton Nichols (ECF 48-1).


                                              -7-
       Case 4:18-cv-04392 Document 51 Filed on 11/27/19 in TXSD Page 8 of 9



 Court), and preparing and filing GHHL’s Motion for attorney’s fees as expressly authorized in

 the final judgment. All of these activities were performed for the effective representation of

 GHHL in this matter. Accordingly, GHHL’s claimed attorney’s fees—and not just the 80% that

 Swanberg does not even challenge—are all reasonable and should be awarded in full.

                                       II.     CONCLUSION

        An award of attorney’s fees is fully justified on the record before this Court. GHHL

 respectfully requests an award of its attorney’s fees in this matter in the amount of US$ 216,647.

 GHHL further requests all other just relief to which it is entitled.

Dated: November 27, 2019                              Respectfully submitted,

                                                      /s/ C. Mark Baker
                                                          C. Mark Baker
                                                          State Bar No. 01566010
                                                          S.D. Tex. Bar No. 993
                                                          mark.baker@nortonrosefulbright.com
                                                      Fulbright Tower
                                                      1301 McKinney, Suite 5100
                                                      Houston, TX 77010-3095
                                                      Telephone: (713) 651-5151
                                                      Facsimile: (713) 651-5246

                                                      Attorney-in-Charge for Petitioner Gulf Haulage
OF COUNSEL                                            Heavy Lift Co.
NORTON ROSE FULBRIGHT US LLP
Denton Nichols
State Bar No. 24079056
S.D. Tex. Bar. No. 2078406
denton.nichols@nortonrosefulbright.com




                                                  -8-
      Case 4:18-cv-04392 Document 51 Filed on 11/27/19 in TXSD Page 9 of 9




                              CERTIFICATE OF SERVICE

       I hereby certify that copies of the foregoing document was filed with the Court’s

electronic case filing (ECF) system on the 27th day of November, 2019, which caused an

electronic copy of this document to be served on the following counsel of record who have

appeared in this matter:

       James W. Bartlett, Jr.                       Christopher L. Ashby
       State Bar No. 00795238                       Texas Bar No. 07637550
       S.D. Tex. Bar No. 19916                      S.D. Tex. Bar No. 18077
       jbartlett@okinadams.com                      kit.ashby@ashby-llp.com
       Johnie A. Maraist                            ASHBY LLP
       State Bar No. 24109505                       808 Travis Street, Suite 401
       S.D. Tex. Bar. No. 3327429                   Houston, Texas 77002
       jmaraist@okinadams.com                       Tel: (713) 739-1100
       OKIN ADAMS LLP                               Fax: (713) 739-1101
       1113 Vine St. Suite 240
       Houston, Texas 77002
       Tel: (713) 228-4100
       Fax: (888) 865-2118


                                                      /s/ Denton Nichols
                                                          Denton Nichols
